Exhibit 10.54
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made on the date set forth below to be effective as of the 1st
day of January, 2011 between Home Properties, Inc. (the “Company”), a Maryland
corporation and Thomas P. Lydon, Jr. (“Indemnitee”).
WHEREAS, highly competent persons are reluctant to serve as directors and
officers of the Company unless they are provided with adequate protection
through insurance and adequate indemnification against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of the Company;
WHEREAS, the current limitations on coverage of available insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons;
WHEREAS, the Board of Directors of the Company has determined that the ability
to attract and retain such persons is in the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and
WHEREAS, the Indemnitee is willing to serve, continue to serve and to consider
taking on additional service for or on behalf of the Company on the condition
that the Indemnitee be so indemnified;
NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:
1. Statutory Indemnity. Without limiting any other indemnification rights
Indemnitee may have, under this Agreement or otherwise, the Company hereby
agrees to hold harmless and indemnify Indemnitee to the full extent authorized
or permitted by the provisions of the Maryland General Corporation Law, or by
any amendment thereof or other statutory provisions authorizing or permitting
such indemnification which is adopted after the date hereof.
2. Indemnity. Without limiting any other indemnification rights Indemnitee may
have, under this Agreement or otherwise, subject only to the exclusions set
forth in Section 3 hereof, the Company hereby agrees to hold harmless and
indemnify Indemnitee:
(a) Against any and all expenses (including attorneys’ fees and expenses
incurred in defense or investigation of any claim, including a claim against the
Company or Indemnitee with respect to this Agreement), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Company) to which Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or agent
of the Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of Home Properties of New
York, L.P. (the “Partnership”), the limited partnership of which the Company is
general partner, or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise;

 

 



--------------------------------------------------------------------------------



 



(b) Otherwise to the fullest extent as may be permitted to Indemnitee by the
Company under the non-exclusivity provisions of Article VII of the By-laws of
the Company as in effect on the date hereof and subparagraphs (g) and (h) of
Section 2-418 of the Maryland General Corporation Law or any successor
provision; and
(c) The Company covenants and agrees to maintain Directors’ and Officers’
Liability Insurance on terms at least as favorable to Indemnitee as the policy
currently in effect (the “D&O Policy”) unless otherwise approved by a majority
of the Board of Directors of the Company.
3. Limitations on Indemnity. No indemnity pursuant to Section 2 hereof shall be
paid by the Company:
(a) if the act or omission of the Indemnitee was material to the matter giving
rise to the proceedings and was committed in bad faith or as a result of active
and deliberate dishonesty;
(b) in the case of any criminal proceeding, the Indemnitee had reasonable cause
to believe that the act or omission was unlawful;
(c) if a final decision by a court having jurisdiction in the matter, or an
opinion of Company counsel (or, if requested by Indemnitee, counsel independent
of the Company and Indemnitee) shall determine that such indemnification is
unlawful; or
(d) if the liability arises under the Securities Act of 1933 in connection with
any offering registered under that Act and the Company has not received an
opinion of its counsel or opinion of a court of appropriate jurisdiction that
such indemnification is not against public policy.
4. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter for the benefit of Indemnitee and his personal representatives, with
respect to any claim or threatened, pending or completed action, suit or
proceeding, whether, civil, criminal or investigative, that may be asserted,
threatened or exist by reason of the fact that Indemnitee was a director of the
Company or serving in any other capacity referred to herein.

 

- 2 -



--------------------------------------------------------------------------------



 



5. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any claim or the commencement of any action, suit or proceeding,
Indemnitee will, if a claim for indemnity in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability which it may have to Indemnitee otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Indemnitee
notifies the Company of the commencement thereof:
(a) The Company will be entitled to participate therein at its own expense; and
(b) Except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof the Company will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation, or reasonable expenses incurred by Indemnitee in interpreting
this Agreement and in concluding whether or not a conflict of interest may exist
as contemplated in (ii) below, or as otherwise provided below. Indemnitee shall
have the right to employ its counsel in such action, suit or proceeding but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action which would materially hinder the ability of counsel to the Company
to represent Indemnitee, or (iii) the Company shall not in fact have employed
counsel reasonably satisfactory to Indemnitee to assume the defense of such
action, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above;
(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any liability, penalty, limitation or acknowledgment of fault
on Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement;
and
(d) Nothing contained herein shall require Indemnitee or the Company to take any
actions which would limit the availability of coverage under the D&O Policy or
would permit the carrier to disclaim coverage. Indemnitee and the Company agree
to use their respective best efforts to comply with the terms and conditions of
the D&O Policy.
6. Advance and Repayment of Expenses. The Company shall advance to Indemnitee
all reasonable expenses incurred by Indemnitee in defending any civil or
criminal action, suit or proceeding against Indemnitee, within 10 days of
receiving (a) a written affirmation of Indemnitee that (i) the act or omission
giving rise to any such action, suit or proceeding was not committed in bad
faith or the result of active and deliberate dishonesty, and (ii) in the case of
a criminal proceeding, Indemnitee did not have reasonable cause to believe that
the act or omission giving rise to such action, suit or proceeding was unlawful,
and (b) a written undertaking by or on behalf of Indemnitee to repay the amount
advances if it is ultimately determined that the Indemnitee has not met the
standard of conduct necessary for indemnification under applicable law.

 

- 3 -



--------------------------------------------------------------------------------



 



7. Enforcement.
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to become or continue as a director or officer of the Company,
and acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity; and
(b) In the event either the Company or Indemnitee brings any action to enforce
rights or to collect moneys due under this Agreement, to the extent that
Indemnitee is successful in such action, the Company shall reimburse Indemnitee
for all of Indemnitee’s reasonable fees and expenses in defending, bringing or
pursuing such action.
8. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.
9. Governing Law; Binding Effect; Amendment and Termination.
(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of New York without regard to principles of conflicts of laws
except to the extent the laws of the State of Maryland apply by reason of the
fact that the Company is a corporation organized under the laws of the State of
Maryland;
(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns, and supersedes any prior agreement between the parties;
and
(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below to be effective as of the day and year first above written.

              Dated: November 22, 2010   HOME PROPERTIES, INC.    
 
           
 
  By:   /s/ Ann M. McCormick
 
Ann M. McCormick,    
 
      Executive Vice President and Secretary    
 
            Dated: November 30, 2010   /s/ Thomas P. Lydon, Jr.                
  Thomas P. Lydon, Jr.    

 

- 4 -